Citation Nr: 0510907	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  02-09 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
allergic rhinitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  The case was most recently 
remanded in January 2004 for additional development and now 
returns to the Board for appellate review.  


FINDING OF FACT

The veteran's allergic rhinitis is manifested by an 
approximate 70 percent nasal obstruction on the right side, 
an approximate 80 percent nasal obstruction on the left side, 
and anosmia, without evidence of polyps, nasal crusting, 
ozena, rhinoscleroma, atrophic rhinitis, bacterial rhinitis, 
or granulomatous rhinitis.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for allergic rhinitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 
6501 (1996), Diagnostic Code 6522 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran served on active duty from October 1970 to August 
1973 in the United States Army.

The September 2000 rating decision on appeal granted service 
connection for perennial allergic rhinitis and assigned an 
initial evaluation of 10 percent, effective January 18, 1990.  
The veteran appealed with respect to the propriety of the 
initially assigned rating.  

A February 1992 VA examination reflects that the veteran 
reported having problems with allergies since the early 
1970's.  He complained of chronic nasal congestion.  He had 
minimal problems with sinus pressure or infections and no 
past history of sinus surgery or procedures.  Upon 
examination, the veteran's external nose had no lesions, 
inflammation, or deformities.  Nasal vestibule was normal.  
Regarding the right and left nasal cavities, the septum was 
midline.  The floor of the nose was without lesions or edema.  
Inferior meatus was normal.  Inferior turbinates were pale 
and mildly swollen on the right.  The middle meati, middle 
turbinate, spheno-ethmoid recess, and olfactory area were 
normal.  The superior turbinates were mildly pale and swollen 
on the right and left.  The paranasal sinuses were nontender.  
X-rays reflected normal sinuses.  The examiner diagnosed 
chronic allergic rhinitis.  

An August 1992 VA record shows a diagnosis of allergic 
rhinoconjunctivitis.  April 1991, April 1992, September 1992, 
and February 1993 treatment records diagnosed allergic 
rhinitis.  Records dated in June 1993 and November 1993 
reflect diagnoses of sinusitis.  

A July 1994 letter from Dr. D. indicates that, upon physical 
examination, the veteran's nose septum curved to the right 
with narrowing of the airway on that side.  Mucus membranes 
were pale.  Sinuses transilluminated light equally and well.  
Selective skin tests showed evidence of allergy with very 
strong positive delayed reactions to the grass pollen; a few 
positives to the environmentals, such as cockroach, feathers, 
and several of the common molds; and, the foods, trees, and 
weeds were negative.  A pulmonary function study showed good 
volumes in mechanics and oximetry was 98 percent before 
treatment.  Dr. D. diagnosed perennial allergic rhinitis with 
sensitivity primarily to the grass pollens and several molds, 
and, deviated nasal septum.  Dr. D. indicated that the 
veteran had multiple symptom complaints, some of which may be 
allergy based. 

VA records reveal that the veteran sought treatment for 
allergic rhinitis.  A September 1995 record shows that the 
veteran had right nasal polyps.  Allergic rhinitis was 
diagnosed.  In August 1996, the veteran's mucosa was markedly 
swollen and pale.  A May 1997 record shows complaints of 
headaches, post nasal drip, fatigue, and watery eyes.  Upon 
examination, the veteran's septum was at midline and he had 
bilateral turbinate hypertrophy.  It was noted that an August 
1996 CT scan showed ethmoid, but was otherwise clear.  
Allergic rhinitis and turbinate hypertrophy were diagnosed.  
It was also noted that there was no sinusitis on multiple X-
ray evaluations.  In December 1997, the veteran had symptoms 
of facial fullness and frequent frontal headaches.  Physical 
examination revealed nasal passageways with white and yellow 
discharge with blood specks.  Chronic sinusitis was 
diagnosed.  

An April 1998 VA examination reflects that the veteran was 
currently working seven hours a week at a community college.  
He stated that he last had full time employment in 1988.  The 
veteran indicated that head pain, chest pain, psychological 
problems, soreness in joints and muscles, involuntary muscle 
movements, diarrhea and abdominal burning prevented him from 
being able to work full time.  Upon physical examination, the 
veteran had 20 percent obstruction of the right and left 
nares.  The nasal cucosa was slightly erythematous.  The 
throat was clear.  The sinuses were tender, both frontal and 
maxillary.  There was no cervical adenopathy or tenderness.  
No thyroid abnormality.  The examiner diagnosed chronic 
allergic rhinitis, probable chronic sinusitis, and frontal 
headache, probably due to sinus problems.  

As reflected by VA records, in November 1999, the veteran had 
symptoms of coughing, sneezing, an increase in sputum 
production, and muscle aches.  

An August 2000 VA examination report reflects a thorough 
review of the veteran's medical records.  It was noted that 
the examiner was the same as in April 1998.  Compared with 
1998, the veteran stated that his headache and fatigue were 
worse, but the sinusitis problems were about the same.  The 
examiner noted that there was a history of allergic problems 
beginning in 1970, but none before, and the veteran stated 
that such began in the military service.  Such problems were 
of a variable intensity, do not follow a particular season, 
and were present probably three-fourths of the days of the 
year.  Cigarette smoke, air pollutants, dust, and cold 
temperatures tend to exacerbate the symptoms.  The veteran 
described his allergy symptoms as fatigue, sneezing, frontal 
headaches, stuffy nose, runny nose, and watery eyes.  He also 
had intermittent decrease in sense of smell, intermittent 
post nasal drainage, and hoarseness.  He required antibiotics 
for sinus infections about two times a year and had them 
twice in the last twelve months.  The veteran also used 
herbal medications that seem to help him, nasal steroids 
about twice a day, and Sudafed and Actifed.  The veteran quit 
smoking in 1985, after about 25 years of smoking.  

Objectively, there was subjective maxillary sinus tenderness.  
The tympanic membranes and canals were normal.  Nasal mucosa 
was unremarkable.  There was about a 10 percent obstruction 
of each nasal passage.  Oropharyngeal examination was 
unremarkable.  The veteran's speech was not nasal and he was 
not particularly hoarse. The examiner diagnosed perennial 
allergic rhinitis and recurrent acute sinusitis.  

The examiner commented that the veteran appeared to have a 
chronic allergic disability that the examiner would diagnose 
as perennial allergic rhinitis.  This is what Dr. D., a 
private allergist, diagnosed in 1984 and is essentially what 
has been repeatedly diagnosed at the VA Hospital in an 
outpatient setting.  It is also what the examiner diagnosed 
two years ago.  The examiner indicated that the veteran's 
allergic problems are not predominately seasonal, though he 
certainly could have exacerbations in certain season, which 
would be consistent with his history and allergy testing.  
The examiner indicated that the fatigue was not a component 
of the veteran's allergic symptoms, but rather the allergic 
symptoms would consist of sneezing, frontal headaches, stuffy 
nose, runny nose, watery eyes, postnasal drip, and 
hoarseness.  

VA treatment record show that in June 2001, the veteran was 
seen two and a half weeks previously with a cough, suspected 
to be bronchitis.  The veteran took prescribed antibiotics, 
but related that such did not help and he still had a cough.  
Objectively, the veteran's external nose was normal.  His 
nasal septum deviated slightly to the left.  Nasal turbinates 
were pale and swollen bilaterally.  Allergic rhinitis was 
diagnosed.  In November 2001 and December 2001, the veteran's 
head, eyes, ears, nose, and throat were unremarkable upon 
physical examination.  In November 2001, it was noted that 
the veteran related facial fullness, nasal discharge, a sense 
of intermittent sore throat, a sense of allergies, cough, and 
wheezing.

At his April 2002 hearing before a hearing officer at the RO, 
the veteran stated that he has chronic fatigue, sneezing, 
difficulty breathing, and tearing associated with his 
rhinitis.  The veteran indicated that he was unemployable at 
the time.  He had last taught at a community college, but 
experienced loss of voice, upper respiratory infections, 
super sneezes, and excessive tearing.  The veteran testified 
that he last worked full time in 1979, but currently worked 
part-time at the community college in the learning center.  

At a May 2002 VA examination, the veteran complained of 
fatigue and pain above his nose, a constant runny nose and 
post nasal drip, and 2 to 3 times per year, he goes on 
antibiotics because of laryngitis, pharyngitis, and wheezing.  
The veteran stated that he sneezes excessively and his eyes 
tear.  He was allergic to dusts and has more nasal discharge 
when he is near dusts and has difficulty breathing through 
the nose.  The veteran used a Vanceases nasal spray and over-
the counter medications that help.  He appeared to have 
chronic sinusitis and such was proven in a CAT scan of the 
face in 1996 when minimal chronic ethmoid sinusitis was 
noted.  Allergy attacks did present infrequently.  

Physical examination revealed an approximate 70 percent nasal 
obstruction on the right side and an approximate 80 percent 
nasal obstruction on the left side. The nasal mucosa was of 
normal color and there was no discharge.  Palpable discomfort 
was noted over and above the glabella.  No discharge was 
noted on the date of examination and there was no crusting.  
The veteran was diagnosed with perennial allergic rhinitis, 
chronic sinusitis, deviated nasal septum as noted in the 
veteran's medical records, and nasal obstruction as stated 
previously.

The examiner noted that the veteran described loud, excessive 
sneezing and profuse watery eyes.  The veteran also stated 
that he had a "massive attack" of sinuses while serving in 
Vietnam in 1970.  The examiner noted that such appeared to be 
allergy-related, but the veteran also stated that anxiety 
played into such episodes.  

An October 2004 VA examination reflects that the veteran was 
diagnosed with allergic rhinitis and deviated septum while in 
the military.  Such examination also revealed complaints of 
nasal pain in the frontal region, more than the ethmoid 
regions.  The veteran had no discomfort in his maxillary 
sinus region.  He described a decreased nasal air movement, 
not being able to move air through either nose at different 
times.  It changed on a day-to-day basis.  The veteran 
further described anterior and posterior rhinorrhea, greater 
posteriorly than anteriorly.  It fluctuated from clear to 
yellow in color.  It was chronic, but changed in intensity 
from day-to-day.  The veteran also indicated decreased 
ability to smell.  He denied any loss of consciousness and 
has not had any nasal surgery.  The veteran stated that he 
had been told that he had nasal polyps over the past five 
years.  The examiner noted that the veteran had a sinus CT 
examination in 1996, which showed findings consisting with 
chronic ethmoid sinusitis.  It was recorded that the veteran 
had been taking nasal steroids, which had helped his nasal 
drainage and, intermittently, he can smell when on 
appropriate therapy.  

Upon physical examination, the veteran's nose was normal 
externally.  Internasal examination revealed severe left 
septal deviation.  Bilateral rigid nasal endoscopy using a 40 
degree endoscope was performed.  Such evaluation on the right 
side again revealed normal middle and inferior turbinates.  
The uncinate process appeared normal on the right.  There 
were no polyps and clear rhinorrhea was noted.  The mucosa 
appeared to be of normal thickness without any inflammatory 
component.  A nasal examination was performed all the way to 
the posterior nasophraynx tori tubarious was open and minimal 
adenoid tissue was present.  Examination of the left side 
revealed normal inferior middle turbinates and no polyps were 
noted.  The uncinate process was normal.  Mucosa appeared to 
be pink and of appropriate thickness.  Bilateral nasal 
passageways were appropriately sized for the veteran's age.  
The left tori tubarius was opened and minimal adenoid tissue 
was noted on the left side.  There was no evidence of polyps.  
There was no nasal crusting and mucosa appeared healthy 
bilaterally.  

Regarding the Board's inquiries, the examiner noted that 
there was no crusting noted on nasal endoscopy.  The examiner 
cited to literature for the symptoms of atrophic rhinitis and 
noted that the veteran had congestion, facial pain, and 
anosmia and a CT examination consistent with sinusitis; 
however, there was no crusting or epistaxis.  On physical 
examination, the veteran's mucosa appeared healthy.  The 
examiner stated that, in light of the veteran's physical 
examination findings, his complaints during medical history, 
and findings on the CT examination, it appeared that the 
veteran has allergic or environmental chronic rhinosinusitis 
rather than ozena or atrophic rhinitis.  The examiner 
indicated that it appeared that the veteran's onset of 
symptoms was coincidental onset with his time spent in the 
military.  The examiner further stated that a smell 
identification test was performed and the veteran scored 10 
out of 40 and was diagnosed via such test with anosmia.  The 
examiner opined that, with appropriate treatment, it was 
likely that the veteran's smell might improve; however, a 
significant portion of those who have rhinitis do have 
anosmia due to changes in the nasal mucose, which are not 
understood.  As such, the examiner stated that it was likely, 
but cannot be verified, that the veteran's chronic 
rhinosinusitis has led to his anosmia.  The examiner also 
found that the veteran had no evidence of polyps on 
examination.  

Compliance with the Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  The veteran filed his 
original claim for service connection in January 1990 and the 
RO's initial decision granting service connection and 
assigning an initial evaluation of 10 percent was dated in 
September 2000, prior to the enactment of the VCAA.  The 
Board notes that such decision was not issued until November 
20, 2000, after the November 9, 2000, enactment of the VCAA; 
however, no notice was given to the veteran prior to the 
issuance of the September 2000 rating decision.  In Pelegrini 
II, the Court clarified that the claimant need only be 
provided VCAA notice and an appropriate amount of time to 
respond, followed by proper subsequent VA process.  See 
Pelegrini II at 120-123; see also 38 C.F.R. § 20.1102 (2004) 
(harmless error); Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996).  In this case, after 
VCAA notice was provided in January 2004, the veteran's 
initial rating claim was readjudicated and a supplemental 
statement of the case was provided to the veteran in January 
2005, such that he had the opportunity to respond to the RO's 
remedial VCAA notice.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  While the January 2004 letter advised 
the veteran only of the requirements necessary to establish 
service connection, the Board finds that additional 
documentation in the file indicates that the veteran was 
adequately advised as to what evidence is necessary to 
substantiate his initial rating claim.  Specifically, the 
statement of the case issued in February 2002 and 
supplemental statements of the case issued in November 2002 
and January 2005 advised the veteran of the rating criteria 
pertinent to his service-connected allergic rhinitis and what 
symptomatology was required in order to meet the next highest 
rating.  The Board notes that such criteria was revised 
effective October 7, 1996, and as such, the RO advised the 
veteran of both sets of criteria and evaluated his service-
connected allergic rhinitis under each set.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The January 2004 letter advised the 
veteran that VA would obtain relevant records from any 
Federal agency, to include medical records from the military, 
from VA hospitals, and from the Social Security 
Administration.  Such letter also indicated that VA would 
make reasonable efforts to help obtain relevant records not 
held by a Federal agency, to include records from state or 
local governments, private doctors and hospitals, and current 
or former employers.      

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The January 2004 letter notified the veteran that, 
for VA to request private records, he must submit a VA Form 
21-4142, Authorization and Consent to Release Information.  
The letter further advised the veteran that he must provide 
enough identifying information about his records so VA can 
obtain them.  He was also informed that it was his 
responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the RO never 
sent a letter specifically requesting that the veteran 
provide any evidence in his possession that pertained to his 
claim (as required by 38 C.F.R. § 3.159 (b)).  Even so, the 
Board finds that the veteran is not prejudiced by such 
failure.  The RO has consistently requested the veteran 
provide information about where and by whom he was treated 
for his allergic rhinitis.  Moreover, the veteran has not 
identified any additional outstanding relevant medical 
evidence to be considered in connection with his claim.  
Therefore, for all of the aforementioned reasons, it is 
determined that the veteran is not prejudiced by the RO's not 
specifically requesting that he provide any evidence in his 
possession that pertained to his claim.

In short, the RO has informed the veteran of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, and the 
information and evidence the veteran must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  The 
veteran has also been afforded VA examinations for the 
purpose of adjudicating his initial rating claim.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claim.

Analysis
 
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  The basis of disability evaluation is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2004).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2004).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2004).  It is possible for a veteran to have separate 
and distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.

The veteran is service-connected for allergic rhinitis and 
assigned an initial 10 percent rating, effective January 18, 
1990, pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6501.  
The veteran contends that he is entitled to an initial rating 
in excess of 10 percent as his service-connected rhinitis is 
manifested by chronic fatigue, sneezing, difficulty 
breathing, and tearing.  He also claims that as a result of 
such service-connected disability, he is unable to work.  

The Board notes that the schedular criteria for rating 
rhinitis has been amended during the pendency of the 
veteran's appeal.  Such amendment was made effective October 
7, 1996.  Pursuant to governing legal precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-
03, 69 Fed. Reg. 25,179 (November 19, 2003), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994).  In 
increased rating cases such as this one, where the rating 
criteria is amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (holding 
that, where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should and will apply unless Congress 
provides otherwise or permits the Secretary to do 
otherwise)); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 
Fed. Reg.  33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2004).

The Board notes that in the statement of the case issued in 
February 2002 and supplemental statements of the case issued 
in November 2002 and January 2005, the RO considered the 
veteran's disability under the regulations in effect prior to 
October 7, 1996, and as of October 7, 1996.  As such, there 
is no prejudice in the Board considering such regulation 
changes in adjudicating the veteran's rating claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  
Specifically, the veteran is not prejudiced by the Board's 
reference to, and consideration of, all sets of criteria in 
the adjudication of his claims herein.  Id.  

Prior to October 1996, rhinitis was rated under 38 C.F.R. 
§ 4.97, Diagnostic Code 6501.  Such provided that a 10 
percent rating was warranted for chronic, atrophic rhinitis 
with definite atrophy of intranasal structure and moderate 
secretion.  A 30 percent rating was warranted for chronic, 
atrophic rhinitis with moderate crusting and ozena, atrophic 
changes.  A 50 percent rating is warranted for chronic, 
atrophic rhinitis with massive crusting and marked ozena, 
with anosmia.  

As of October 1996, rhinitis is rated under 38 C.F.R. § 4.97, 
Diagnostic Codes 6522, 6523, and 6524.  Diagnostic Code 6522 
provides that allergic or vasomotor rhinitis without polyps, 
but with greater than 50 percent obstruction of nasal passage 
on both sides or complete obstruction on one side warrants a 
10 percent rating.  Allergic or vasomotor rhinitis with 
polyps warrants a 30 percent rating.  Diagnostic Code 6523 
provides for a 10 percent rating for bacterial rhinitis with 
permanent hypertrophy of turbinates and with greater than 50 
percent obstruction of nasal passage on both sides or 
complete obstruction on one side.  A 50 percent rating is 
warranted where there is bacterial rhinitis with 
rhinoscleroma.  Diagnostic Code 6524 provides for a 20 
percent rating for other types of granulomatous rhinitis.  A 
100 percent rating is warranted for Wegener's granulomatosis, 
lethal midline granuloma.  

The veteran's service-connected allergic rhinitis is 
manifested by an approximate 70 percent nasal obstruction on 
the right side, an approximate 80 percent nasal obstruction 
on the left side, and anosmia, without evidence of polyps, 
nasal crusting, ozena, rhinoscleroma, atrophic rhinitis, 
bacterial rhinitis, or granulomatous rhinitis.

Under the rating criteria in effect prior to October 1996, 
the Board finds that the veteran is not entitled to an 
initial rating in excess of 10 percent for allergic rhinitis.  
The Board initially notes that, while the veteran was rated 
under the criteria pertinent to chronic, atrophic rhinitis, 
the October 2004 examiner found that, based on the veteran's 
physical examination findings, his complaints during medical 
history, and findings on the CT examination, it appeared that 
he had allergic or environmental chronic rhinosinusitis 
rather than ozena or atrophy rhinitis.  In any case, the 
veteran was assigned a 10 percent rating under Diagnostic 
Code 6501 in contemplation of chronic, atrophic rhinitis with 
definite atrophy of intranasal structure and moderate 
secretion.  A 30 percent rating is not warranted unless there 
is evidence of chronic, atrophic rhinitis with moderate 
crusting and ozena, atrophic changes.  The medical evidence 
of record fails to reveal evidence of nasal crusting, ozena, 
or atrophic changes, and, as such, the veteran is not 
entitled to a 30 percent rating under Diagnostic Code 6501.  
The Board notes that the October 2004 VA examination revealed 
anosmia.  Under the pre-October 1996 criteria, a 50 percent 
rating is warranted for chronic, atrophic rhinitis with 
massive crusting and marked ozena, with anosmia.  While the 
veteran has anosmia, he does not meet the additional criteria 
necessary for a 50 percent rating.  Specifically, there is no 
evidence of massive crusting or marked ozena.  As such, the 
veteran is not entitled to a rating in excess of 10 percent 
for allergic rhinitis under Diagnostic Code 6501, as in 
effective prior to October 1996.  

Pertinent to the rating criteria effective October 1996, the 
veteran's 10 percent rating under Diagnostic Code 6522 is in 
contemplation of allergic or vasomotor rhinitis without 
polyps, but with greater than 50 percent obstruction of nasal 
passage on both sides or complete obstruction on one side.  A 
50 percent rating is not warranted unless there is allergic 
or vasomotor rhinitis with polyps.  The evidence of record 
clearly indicates a consistent diagnosis of allergic 
rhinitis.  The Board observes the veteran's October 2004 
statement that he had been diagnosed with nasal polyps over 
the prior five years and a September 1995 VA treatment record 
noting right nasal polyps; however, there is no evidence of 
additional nasal polyps, to include on the most recent 
October 2004 VA examination, and such objective medical 
record documenting the polyps is dated prior to the October 
1996 effective date.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 
65 Fed. Reg.  33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2004) (should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change).  Therefore, under Diagnostic Code 6522, effective 
October 1996, the veteran is not entitled to an initial 
rating in excess of 10 percent. 

The Board has considered the application of Diagnostic Codes 
6523 and 6524, pertinent to bacterial rhinitis and 
granulomatous rhinitis, respectively.  However, there is no 
evidence of record indicating a diagnosis of either bacterial 
or granulomatous rhinitis.  Additionally, the medical 
evidence fails to demonstrate rhinoscleroma.  As such, the 
veteran is not entitled to a higher initial rating under 
either Diagnostic Code 6523 or 6524.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2004), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the Board finds no basis upon 
which to assign a higher evaluation for the veteran's 
allergic rhinitis.  A review of the record, to include the 
medical evidence, fails to reveal any additional functional 
impairment associated with the veteran's allergic rhinitis to 
warrant consideration of alternate rating codes.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's initial rating claim.  
Therefore, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7.

The Board has considered whether the case should be referred 
for extra-schedular consideration.  An extra-schedular 
disability rating is warranted if the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that application of the regular 
schedular standards would be impracticable.  38 C.F.R. § 
3.321(b)(1) (2004).  The medical evidence fails to 
demonstrate any frequent post-service hospitalizations for 
the veteran's allergic rhinitis and the record does not show 
that such disability is unusually manifested.  Furthermore, 
the Board observes that the veteran, at his April 2002 RO 
hearing, indicated that he was unemployable due to loss of 
voice, upper respiratory infections, super sneezes, and 
excessive tearing.  However, the Board notes that the 
evidence of record reflects that he has worked at a community 
college and, at the time of his April 2002 RO hearing, was 
employed part-time in the learning center at the community 
college.  As the veteran is capable of working, there is no 
evidence that the veteran's allergic rhinitis has markedly 
interfered with his employment.  Therefore, the medical 
evidence shows that any objective manifestations of the 
veteran's allergic rhinitis are exactly those contemplated by 
the schedular criteria.  In sum, there is no indication in 
the record that the average industrial impairment from the 
veteran's service-connected disability would be in excess of 
that contemplated by the assigned evaluation.  Therefore, the 
Board has determined that referral of this case for extra-
schedular consideration is not in order.


ORDER

An initial rating in excess of 10 percent for allergic 
rhinitis is denied.



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


